Citation Nr: 1129930	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO. 09-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for residuals of cold injury of the feet.

2. Entitlement to service connection for residuals of cold injury of the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at an April 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The reopened issue of entitlement to service connection for residuals of cold injury of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a decision dated in April 2004 the Board denied the Veteran's claim for service connection for residuals of cold injury of the feet. 

2. Since the April 2004 Board denial of the claim for service connection for cold injury of the feet, new evidence has been received that, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1. The April 2004 Board decision that denied a claim for residuals of cold injury of the feet is final. 38 U.S.C.A. § 7104 (West 2002).
 
2. Evidence received since the April 2004 Board decision that denied service connection for cold injury of the feet, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will find that the Veteran has submitted new lay and private medical evidence sufficient to raise a reasonable possibility of substantiation of his claim for service connection for residuals of cold injury of the feet. Accordingly, the Board reopens the claim and remands the matter to the RO/AMC for further development and adjudication pursuant to VA's duty to assist in the development of his claim.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

In the present case, the Board reopens the claim for the benefit sought on appeal. Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA. Bernard v. Brown, 4 Vet. App. 384 (1993).


Claim Reopened

In April 2004 the Board denied the Veteran's claim for service connection for residuals of cold injury of the feet. That decision is final. See 38 U.S.C.A. § 7104.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A Veteran need not always submit a medical nexus opinion in order to warrant reopening of a service connection claim. Evidence of chronic disability but without a medical nexus opinion may be sufficient to warrant reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran's service treatment records include complaints of foot pain and treatment for bilateral hallux valgus and pes planus in December 1960, August 1961, and January 1962.

The Veteran submitted his initial application for service connection for foot disability in October 2001. He first submitted a claim for service connection for residuals of cold injury of the feet in February 2003.

VA records of treatment in June 2001, January 2002, and February 2002 reflect treatment for foot disability. 

The VA records of treatment in June 2001, more than 18 months before the Veteran submitted his claim for service connection for residuals of cold injury of the feet, include a history of weak toes since frostbite and foot surgery in the past. 

An EMG was conducted in January 2002 and was positive for right L-5 acute radiculopathy by electrodiagnostic studies. The reviewing physician noted that the EMG would not detect the kinds of changes that would occur due to cold injury of the feet. The January 2002 clinician specifically noted a past history of frostbite injury in the military and surgical repair of feet due to frostbite in 1969. The clinician asserted that the Veteran was at risk for peripheral neuropathy due to frostbite years ago, but that frostbite typically affects small, unmyelinated nerve fibers which cannot be tested be nerve conduction studies. 

In June 2002 the Veteran requested the RO to obtain records of VA treatment at the Dallas VA Medical Center from January 1997 to June 2002, but only records from January 2002 to March 2003 were obtained by the RO. Those are the only records of VA treatment associated with the claims file at this time.

An October 2002 RO supplemental statement of the case indicates that the Veteran did not appear for a VA March 2002 VA examination, though in his February 2003 VA Form 9 the Veteran contended that an examination performed by a VA physician was inadequate, consisting of little more than touching his feet one time with a pencil.

In April 2004 the Board granted the Veteran's appealed claims for service connection for hallux valgus and pes planus of the right foot, and service connection for hallux valgus, a bunion, and pes planus of the left foot, but denied service connection for residuals of cold injury to the feet. The Board found that there was no competent medical evidence attributing a current foot disorder to residuals of cold injury, and no service treatment records of the Veteran's service in Missouri, Virginia, and Korea reflecting cold injury of the Veteran's feet. 

Prior to April 2004 the Veteran had alleged very generally that he experienced cold injury to his feet during service. However, at his April 2011 Board hearing held in connection with his appeal to reopen his claim he described in detail incidents of cold injury to his feet during service at Ft. Leonard Wood, Missouri, during advanced individual training (AIT). He described field exercises during the winter months of 1960 when he received treatment for foot pain and received treatment in a medical tent to warm his feet up. He testified that days later his feet were throbbing. He stated that later during service he was sent to Korea but was removed from field duty due to problems with his feet. He asserted that he received surgery in 1969, post-service, for foot problems. (A December 2001 report of contact with the RO indicates that the Veteran told the RO that his physician from 1969 had since retired and that the 1969 records of treatment were unavailable.) He stated that currently the biggest problem with his feet was fungal infection.

Additionally at his April 2011 Board hearing the Veteran submitted an August 2010 record of treatment from Brent A. Bender, DPM, indicating that the Veteran complained of altered sensations, numbness, and muscle weakness all attributed to long term frost bite damage while in the service. Dr. Bender noted that the Veteran underwent an NCV examination by another physician and was informed that he had below average nerve conduction. On examination the Veteran's feet had abnormalities of the skin and diminished sensation. The diagnoses included neuritis, tinea pedis, onychomycosis and pain. 

The evidence received by the Board in April 2011 is not merely cumulative. At his 
April 2011 Board hearing the Veteran described his incidents of cold injury to the feet in detail for the first time. The descriptions are generally consistent with, though not necessarily corroborated by, the circumstances of his service and what is contained in his service treatment records. Moreover, the credibility of his testimony is to be presumed for the purpose of determining whether his claim is to be reopened. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Furthermore, the October 2010 record of treatment from Dr. Bender received at the April 2011 hearing reflects current and chronic disability of the feet, including neuritis, which is of significance particularly in the context of the January 2002 VA physician's statement that the Veteran was at risk for neurological complications in his feet as a result of his history of frostbite in service.

Consequently, the Board finds that the new evidence is not merely redundant or cumulative, is related to unestablished facts necessary to establish the Veteran's claim, and raises a reasonable possibility of substantiating the claim. Accordingly, reopening of the claim for service connection for residuals of cold injury of the feet is warranted. See 38 U.S.C.A. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010). 



ORDER

New and material evidence having been received, the claim for service connection for residuals of cold injury of the feet is reopened.


REMAND

The Veteran has identified additional relevant records of VA and private treatment that have not been sought by the RO. The records must be sought for association with the claims file. See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has asserted that he was removed from field duty in Korea due to residuals of cold injury to his feet. In June 2005 the Veteran requested that the RO mail to him his complete service treatment records and service personnel records. The RO has not obtained his service personnel records. As the service personnel records may be relevant to his claim, the RO/AMC must seek to obtain the Veteran's complete official military personnel file. See 38 U.S.C.A. § 5103A(a)-(c).

VA records of treatment in January 2002 indicate that the Veteran was seeking Social Security Administration (SSA) disability benefits as well as VA disability benefits. Although he was working as of October 2004 according to a VA examination report, the records of the SSA pertaining to an application for SSA disability benefits may be pertinent to his claim and must be sought. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran has current residuals of in-service cold injury of the feet is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold. See Shade v. Shinseki, 24 Vet. App. 110 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all potentially available records of VA and non-VA health care providers who have treated him for him for bilateral cold injury of the feet during the period from May 1962 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially available and relevant records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include relevant records of VA treatment at the VAMC in Dallas, Texas, from January 1997 to January 2002, and from March 2003 forward. See statement from Veteran received in June 2002 and April 2011 Board hearing testimony.

(c) The RO/AMC must seek to determine whether the Veteran was afforded a VA examination of the feet between February 2002 and the date of receipt of his VA Form 9 in February 2003, and if so, must seek to obtain a copy of the  examination report. (See VA Form 9 dated in February 2003.)

(d) The records sought must include the records of recent treatment with Brent A. Bender, DPM, ongoing at the time of the Veteran's April 2011 hearing.

(e) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC must contact all necessary sources to obtain the Veteran's complete Official Military Personnel File. (See statement from Veteran received in June 2005.)

3. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. The Veteran apparently applied for SSA disability benefits in approximately the years 2001 or 2002. (See records of VA treatment in January 2002.)

4. After waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, schedule the Veteran for a VA examination by a clinician with appropriate expertise. The purpose of the examination is to determine whether the Veteran has current residuals of in-service cold injury of the feet.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must take a complete history from the Veteran. If there is a clinical basis to support or question the history provided by the Veteran, the examiner must so state, with a complete rationale for his or her finding.

(d) The examiner must provide a diagnosis for each vascular, neurological, or skin disorder of the feet found upon examination.

(e) For each vascular, neurological, or skin disorder (to include fungal infection of the skin or toenails) of the feet found upon examination, the examiner must provide an opinion as to whether the disorder is a residual of past cold injury to the Veteran's feet.

(f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles. 

(g) If an examiner finds that he or she cannot provide a requested opinion without resort to pure speculation, he or she must so state, with a complete rationale for any such finding. Examples of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

5. Readjudicate the issue on appeal. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


